Luke, J.,
dissenting. I cannot agree that the demurrer which was sustained by the trial court and referred to in the majority opinion was -nothing more than a special demurrer. The judgment of the court generally sustained the demurrer, and the demurrer interposed was as follows; “ Defendant demurs to the petition, because the same does not clearly, fully, and distinctly set forth any cause of action against defendant.” It is clear to me that all parties understood the demurrer to be both general and special. The demurrer, having been generally sustained, had the effect of dismissing the plaintiff’s case for the reason that the petition set forth no cause of action. Hpon the facts of the case as disclosed by the record I cannot see that the court erred in sustaining the defendant’s special plea in bar and in dismissing the case.